

	

		II

		109th CONGRESS

		1st Session

		S. 221

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2005

			Mr. Levin introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Luay Lufti

		  Hadad.

	

	

		

			1.

			Permanent resident status for Luay Lufti Hadad

			

				(a)

				In general

				Notwithstanding subsections

			 (a) and (b) of section 201 of the Immigration and

			 Nationality Act, Luay Lufti Hadad shall be eligible for issuance of

			 an immigrant visa or for adjustment of status to that of an alien lawfully

			 admitted for permanent residence upon filing an application for issuance of an

			 immigrant visa under section 204 of that Act or for adjustment of status to

			 lawful permanent resident.

			

				(b)

				Adjustment of status

				If Luay Lufti Hadad enters

			 the United States before the filing deadline specified in subsection (c), Luay

			 Lufti Hadad shall be considered to have entered and remained lawfully and shall

			 be eligible for adjustment of status under section 245 of the

			 Immigration and Nationality Act as of

			 the date of enactment of this Act.

			

				(c)

				Deadline for application and payment of fees

				Subsections (a) and (b) shall

			 apply only if the application for issuance of an immigrant visa or the

			 application for adjustment of status is filed with appropriate fees within 2

			 years after the date of enactment of this Act.

			

				(d)

				Reduction of immigrant visa numbers

				Upon the granting of an

			 immigrant visa or permanent residence to Luay Lufti Hadad, the Secretary of

			 State shall instruct the proper officer to reduce by 1, during the current or

			 next following fiscal year, the total number of immigrant visas that are made

			 available to natives of the country of birth of Luay Lufti Hadad under section

			 203(a) of the Immigration and Nationality

			 Act or, if applicable, the total number of immigrant visas that are

			 made available to natives of the country of birth of Luay Lufti Hadad under

			 section 202(e) of that Act.

			

